ACCEPTED
                                                                              01-15-00206-CR
                                                                   FIRST COURT OF APPEALS
                                                                           HOUSTON, TEXAS
                                                                        6/19/2015 12:42:22 PM
                                                                        CHRISTOPHER PRINE
                                                                                       CLERK



                        No. 01-15-00206-CR
                                                           FILED IN
                                                    1st COURT OF APPEALS
                    IN THE COURT OF APPEALS             HOUSTON, TEXAS
                                                    6/19/2015 12:42:22 PM
                     FIRST JUDICIAL DISTRICT        CHRISTOPHER A. PRINE
                                                             Clerk
                         HOUSTON, TEXAS
 __________________________________________________________

                             No. 17166

                 IN THE 253RD DISTRICT COURT OF

                    CHAMBERS COUNTY, TEXAS
 __________________________________________________________

CODY CRYMES                   §                        Appellant

v.                            §

STATE OF TEXAS                 §                     Appellee
 __________________________________________________________

   STATE'S MOTION TO ABATE APPEAL AND SUPPLEMENT CLERK’S RECORD
 __________________________________________________________


                                    Cheryl Swope Lieck
                                    District Attorney
                                    Chambers County, Texas

                                    Eric C. Carcerano
                                    Assistant District Attorney
                                    Chambers County, Texas
                                    P.O. Box 1409
                                    Anahuac, Texas 77514
                                    (409) 267-2682
                                    (409) 267-3105
                                    ecarcerano@co.chambers.tx.us
      COMES NOW the State of Texas, by and through her Assistant District
Attorney, Eric C. Carcerano, and, pursuant to TEX. R. APP. P. 34.5 (c) (1), presents
this Motion To Abate Appeal and Supplement Clerk’s Record. In support of the
motion, the State submits the following:

1.    On February 7, 2014 Appellant entered a plea of guilty to the offense of sexual
      assault of a child. The Court accepted Appellant’s plea and reset the case for
      sentencing.

2.    On February 7, 2014 the Court signed Trial Court’s Certification of
      Defendant’s Right of Appeal. The Trial Court’s Certification of Defendant’s
      Right of Appeal states that this is a plea bargain case and the Defendant has
      NO right of appeal. It further states that the Defendant has waived his right
      of appeal. The Certification is signed by the Court and by the Defendant and
      by his Counsel.

3.    On April 22, 2015 the Chambers County District Clerk delivered the Clerk’s
      Record to the First Court of Appeals.

4.    The Trial Court’s Certification of Defendant’s Right of Appeal is included in
      the Clerk’s Record as an attachment to the State’s Response to Defendant’s
      Motion to Withdraw Guilty Plea and State’s Brief in Opposition of
      Defendant’s Motion to Withdraw Guilty Plea which is found at pages 52-61
      of the Clerk’s Record.

5.    Even though the Trial Court’s Certification of Defendant’s Right of Appeal
      was transmitted to the Court of Appeals as an attachment, the Trial Court
      Certification of Defendant’s Right of Appeal was not transmitted to the Court
      as a separate document and is not listed in the index of the Clerk’s Record.

6.    Upon submission of the Supplemented Record containing the Trial Court’s
      Certification of Defendant’s Right of Appeal, Appellant’s Appeal should be
      dismissed pursuant to TEX. R. APP. P. 25.2.

7.    The purpose of the certification requirement is to efficiently sort appealable
      cases from non-appealable cases. Certification allows appealable cases to
      move through the system unhindered while eliminating, at an early stage, the
      time and expense associated with non-appealable cases. When appeal is
      barred by TEX. R. APP. P. 25.2.(a)(2), the clerk's and court reporter's records
      need not be prepared, counsel need not be appointed, and briefs need not be
      filed. On the other hand, if there is something in whatever record does exist
      that indicates that an appellant has the right to appeal, the court of appeals
      must determine whether the certification is deficient and resolve the conflict.
      Greenwell v. Court of Appeals for Thirteenth Judicial Dist., 159 S.W.3d 645
      (Tex.Crim.App. 2005).



      WHEREFORE, PREMISES CONSIDERED, the State prays that this

Court grant the State’s Motion and:

   1. Order the Chambers County District Clerk’s Office to supplement the record
      to include the Trial Court’s Certification of Defendant’s Right of Appeal
      entered by the 253rd District Court of Chambers County on February 7, 2014;

   2. Abate this appeal until the Court of Appeals determines whether Appellant
      has a right of Appeal under TEX. R. APP. P. 25.2.




                                      Respectfully submitted,
                                      CHERYL SWOPE LIECK
                                      Chambers County District Attorney

                                      /s/ Eric C. Carcerano
                                      ERIC C. CARCERANO
                                      Assistant District Attorney
                                      Chambers County, Texas
                                      P.O. Box 1409
                                      Anahuac, Texas 77514
                                      (409) 267-2682
                                      (409) 267-3105 FAX
                                      SBN 00789203
                                      ecarcerano@co.chambers.tx.us
                         CERTIFICATE OF SERVICE

      This is to certify that a copy of the foregoing instrument has been sent to
opposing counsel via email on ___19th _____ day of June, 2015.



                                     /s/ Eric C. Carcerano
                                     ERIC C. CARCERANO
                                     Assistant District Attorney
                                     Chambers County, Texas



Richard K. Oliver
Attorney for Appellant